Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivotable connection (claim 21, 26, 27, 29, 31, 39) and the opened and closed nozzles (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-24, 26-27, 29-30, 31, 33-34, 36-37, 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masui JP-2004-23036 in view of McMahan 2007/0171613 and further in view of Storck 6,616,524.
Masui teaches: 
Regarding claim 21. (New) A data center server rack cooling system, comprising: 
one or more ambient air circulation fans 33 (at least fig. 7) arranged to circulate ambient air directly from a workspace over one or more rack mounted devices in a server rack in a data center (fig. 1);
an air distribution device, 31, 35 (figs 1-7) that is fluidly coupled to a distribution pipe 29 (fig. 7) and positioned near the rack mounted device the air distribution device comprising a plurality of air nozzles 35 (fig. 3) configured to release the cooler-than-ambient air and a pivotable 43 (fig. 7) connection between the air distribution device and the distribution pipe.  

27. (New) The data center server rack cooling system of claim 26, wherein the pivotable connection is configured to facilitate rotation of the air distribution device to a vertical position (fig. 7).  

Masui teaches the invention as discussed above, but is silent regarding a sensor located near a rack mounted device of the one or more rack mounted devices to sense a load on the rack mounted device.
McMAhan teaches: 
Regarding claim 21, a sensor 405 (fig. 10) located near a rack mounted device of the one or more rack mounted devices to sense a load on the rack mounted device (fig. 10, paragraph 0136); 
30. (New) The data center server rack cooling system of claim 21, wherein the sensed load is based on a sensed temperature at or near the rack mounted device (fig. 10, paragraph 0136); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Masui invention modified with the McMahan sensor in order to sense the loads and thus provide optimum cooling/ventilation.

Storck teaches: 
Regarding claim 21, the air distribution device configured to release cooler-than-ambient air from the distribution pipe toward the rack mounted device (41, chilled water coil, fig. 11, col. 4, l. 18) based on the sensed load (see combination of the Masui and McMahan. In combination all tree reference teaches the supply fan with the child water coil for providing cooling and sensor for sensing the load and thus control the fan (in combination Masui supply fan) in order to control cooling/ventilation in the rack.) ,
Regarding claim 23. (New) The data center server rack cooling system of claim 22, wherein each of the plurality of nozzles are individually adjustable to deliver cooler-than-ambient air in a plurality of directions (col. 5, ll. 45-50).  
24. (New) The data center server rack cooling system of claim 21, wherein the air distribution device comprises an elongated air pipe 71 and part below up to the box /housing 20, (fig. 19) 9- that extends across a width of the server rack (for the rack see fig . 1-3).  
29. (New) The data center server rack cooling system of claim 21, wherein the air distribution device is pivotable about the pivotable connection to provide clearance for wired connections upstream from the rack mounted device (fig. 7).  
30. (New) The data center server rack cooling system of claim 21, wherein the sensed load is based on a sensed temperature at or near the rack mounted device.  

Claims 31, 33-34, 36-37, 39-40 are rejected because the Masui in view of McMahan and Storck apparatus performs the method steps, as claimed. (note for claim 31, that McMahan teaches the controller 425 for calculation to adjust the fan and control the airflow rate to provide optimum ventilation (at least par. 0099), In combination with the main reference the Masui fan and cooler than ambient air will be controlled via applied controller 425 of the McMahan)
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masui JP-2004-23036 in view of McMahan 2007/0171613 and further in view of Storck 6,616,524 and further in view of Haraga 5,245,714
Masui in view of McMahan and further in view of Storck teaches the invention as discussed above, but is silent regarding adjustable nozzles 
Regarding claim 22. (New) The data center server rack cooling system of claim 21, wherein each of the plurality of nozzles are individually adjustable to open or close (col. 2, ll, 35-40).  
Claim 32 are rejected because the Masui in view of McMahan, Storck and Haraga apparatus performs the method steps, as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Masui in view of McMahan and Storck invention modified with the each adjustable nozzle in order to provide precise cooling of the electronic equipment
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masui JP-2004-23036 in view of McMahan 2007/0171613 and further in view of Storck 6,616,524 and further in view of Storck 6,616,524 (figs 17-18).
Masui in view of McMahan and further in view of Storck teaches the invention as discussed above, but is silent regarding a control valve position in the distribution pipe and configured to regulate a to regulate a flow of the cooler- than-ambient air
Storck (figs 17-18) teaches: 
Regarding claim 25. (New) The data center server rack cooling system of claim 21, further comprising a control valve 81-82 (figs 17-18) positioned in the distribution pipe and configured to regulate a flow of the cooler- than-ambient air (see combi nation of Masui in view of McMahan and further in view of Storck). 
It would have been obvious to have  Masui in view of McMahan and further in view of Storck invention modified with the Storck (figs. 17-18) movable control valves located into the elements 45 (part of the distribution duct) in order to further control the cooling air through the rack. 
Claim 35 are rejected because the Masui in view of McMahan, Storck and Storck (figs 17-18) apparatus performs the method steps, as claimed.

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masui JP-2004-23036 in view of McMahan 2007/0171613 and further in view of Storck 6,616,524 and further in view of Knudtson 6,062,975.
Masui in view of McMahan and Storck teaches the invention asdiscussed above, but is silent about a drain.

Regarding claim 28. (New) The data center server rack cooling system of claim 21, wherein the distribution device 12 (fig. 2) comprises a condensate drain 62 (fig. 2) located near a bottom of the pipe 12.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Masui in view of McMahan and Storck invention modified with Knidtson drain in order to remove water condensate due to the temperature differences between the cold duct air and hot outside air and thus prevent drainage of the water onto the equipment and thus prevent malfunctioning of said equipment. 
Claim 38 are rejected because the Masui in view of McMahan, Storck and Knidston apparatus is considered to be formed by the method steps, as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762  
060221